Citation Nr: 0101740	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right foot drop, 
claimed as secondary to the veteran's service-connected 
low back disorder.  

2. Entitlement to service connection for a left foot drop, 
claimed as secondary to the veteran's service-connected 
low back disorder.  

3. Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION


The veteran had active military service from September 1944 
to October 1947.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a March 1999 rating decision, 
in which the RO denied the veteran's claim for service 
connection for a bilateral foot drop, claimed as secondary to 
the veteran's service-connected low back disorder.  The RO 
also denied the veteran an increased rating for a low back 
disorder, evaluated as 40 percent disabling effective from 
September 1966.  The veteran filed an NOD in April 1999, and 
the RO issued an SOC that same month.  The veteran filed a 
substantive appeal in May 1999.  In November 1999, the 
veteran testified before a Hearing Officer at the VARO in 
Pittsburgh.  A Supplemental Statement of the Case (SSOC) was 
issued in June 2000.  In August 2000, the veteran testified 
before the undersigned Member of the Board during a 
Videoconference Hearing.  

The Board notes that the veteran had perfected an appeal as 
to the issue of entitlement to a temporary total disability 
rating (under 38 C.F.R. § 4.30) for treatment of his service-
connected low back disorder.  However, at the above noted 
hearing, the veteran expressly withdrew that issue from 
appellate status.  
FINDINGS OF FACT

1. VA hospital summaries and examination reports, dated from 
1967 to 1972, do not reflect complaints or findings of 
right or left foot drop.  

2. Upon VA examination in February 1999, the examiner opined 
that he could not relate any weakness in the veteran's 
lower extremities to his back injury, as there was no 
mention of any foot drop in the medical reports from the 
1960's, and he believed that most of the veteran's 
weakness was due to diabetic complications.  

3. A statement from Michael Mangione, M.D., dated in October 
1999, noted that the veteran was disabled due to a 
significant amount of chronic back and leg pain, as well 
as chronic foot drop, and that the etiology of the 
veteran's foot drop was due to either his original injury 
or was a result of epidural scarring as a result of back 
surgery.  

4. A medical report from Hira Khanna, M.D., dated in October 
1999, noted that it was highly probable that the veteran's 
previous weakness of the left foot may have been secondary 
to his herniated disc, but that the rest of the weakness 
in the veteran's lower extremities was secondary to 
diabetic neuropathy.  

5. The preponderance of the evidence is against the veteran's 
claim that his bilateral foot drop was incurred in 
service, or is secondary to his service-connected low back 
disorder.  


CONCLUSION OF LAW

Service connection for bilateral foot drop is not 
established, either on a direct basis or as secondary to a 
service-connected low back disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____(2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
treatment for muscle strain of the left lower back, with no 
complaints or findings referable to bilateral foot drop.  

Thereafter, in July 1966, the RO received a treatment summary 
from the VA Hospital (VAH) in Butler, dated from June to July 
1966.  The veteran was diagnosed with a herniation of the 
nucleus pulposus at L5-S1 due to trauma, with compression of 
the nerve roots on the right side.  In a September 1966 
rating action, the RO granted the veteran service connection 
for a herniated nucleus pulposus.  The disorder was 
determined to be 40 percent disabling.  

Subsequently, the RO received a VAH Pittsburgh hospital 
summary, dated from July to August 1966.  On physical 
examination, the veteran was noted to have limited back 
motion, slight paravertebral spasm, and muscle weakness to 
the extensor hallucis and peronealis on the right side.  The 
diagnosis was herniated nucleus pulposus at L5-S1.  In 
October 1967, the RO received a VAH Pittsburgh hospital 
summary, dated from July to August 1967, which reflected the 
veteran's complaint of increased back pain radiating down his 
left leg into the heel of his foot.  

In August 1969, the veteran was examined for VA purposes.  On 
clinical evaluation, the veteran was noted to walk and stand 
on his toes normally.  Right side ankle reflexes were absent, 
and left side ankle reflexes were active.  In September 1972, 
the veteran was again examined for VA purposes.  On clinical 
evaluation, his gait, carriage and posture were noted as 
good, and there were no abnormal findings with respect to his 
feet.  

In December 1979, the RO received a VA Medical Center (VAMC) 
Pittsburgh Rehabilitation Service summary, dated from August 
to October 1979.  In the veteran's medical history, it was 
noted that he had suffered from diabetes mellitus since 1967.  
The veteran was also reported to suffer from chronic low back 
pain with radiculopathy.  

Thereafter, in March 1998, the RO received VAMC Pittsburgh 
medical records, dated from December 1997 to April 1998.  In 
particular, a hospital summary, dated in March 1998, 
reflected a finding of chronic weakness of dorsiflexion and 
plantar flexion bilaterally secondary to neuropathy.  An 
operation report, dated that same month, noted that the 
veteran had undergone a left L5-S1 diskectomy.  An April 1998 
progress report noted the veteran's complaints of low back 
and left leg pain.  It was also noted that Neurology believed 
the veteran had compressive L5-S1 radiculopathy superimposed 
on diabetic neuropathy, plus probable left peroneal palsy.  

In July 1998, the RO received VAMC Pittsburgh medical 
records, dated from May 1996 to March 1998.  A Rehabilitation 
Clinic progress note, dated in October 1997, reflected the 
veteran's report of weakness of the left leg and foot since 
injuring his low back in service.  The assessment was 
bilateral foot drop secondary to old radiculopathy and 
peripheral neuropathy, secondary to diabetes.  A 
Rehabilitation Clinic consultation report, also dated in 
October 1997, and handwritten by the same physician who had 
signed the progress note, reflected a finding that the 
veteran suffered from bilateral foot drop secondary to 
diabetes mellitus.  It was noted that the veteran was wearing 
AFO's (ankle fixation orthotics).  

In February 1999, the veteran was medically examined for VA 
purposes.  On clinical evaluation, the veteran's back motion 
was somewhat limited, and he reported that it was painful in 
that area for any significant flexion or extension.  
Examination of the lower extremities neurologically showed 
generalized weakness, and the veteran was found to have 
essentially no function on the left side in the tibialis 
anterior, extensor hallucis longus, and plantar flexors.  He 
was found to have 2-3/5 (5/5) strength on the right side in 
the same distribution.  An X-ray of the veteran's lumbar 
spine revealed it to be well aligned with relatively well 
maintained disk spaces at the other levels.  A magnetic 
resonance imaging (MRI) report from May 1998 was reported to 
reveal post-surgical changes and a small residual/recurrent 
L5-S1 herniated disk.  

In his diagnosis, the examiner noted that the veteran's lower 
extremity weakness had been a chronic, ongoing, and 
progressive type of disability.  The examiner also opined 
that, given the veteran's history of diabetes for over 20 
years, which had resulted in significant vascular disease and 
significant peripheral neuropathy, he believed that most of 
the veteran's weakness was due to diabetic complications.  In 
reaching this conclusion, the examiner explained that he 
could not relate any weakness in the veteran's lower 
extremities to his back injury, as there was no mention of 
any foot drop in the medical reports from the 1960's.  He 
added that the veteran had significant pain at that time in 
his back, and that this radiated down his right leg, in 
addition to having some weakness.  However, it was not stated 
to be all that severe, and his left leg was normal at that 
time.  

Thus, the examiner opined, based upon the veteran's 
significant medical history for diabetes, most of the lower 
extremity weakness was due to peripheral neuropathy and not 
to disc disease.  The examiner further reported that the 
veteran did suffer from back pain, which was related to the 
disc disease, however, this was improved with the most recent 
operation, and the veteran really did not appear to have any 
radicular complaints.  

In a March 1999 rating decision, the veteran's claims for 
service connection for bilateral foot drop, and increased 
rating for a low back disorder, were denied.  In April 1999, 
the veteran submitted to the RO an NOD in which he reported 
that, several years previously, VA doctors had prescribed a 
brace for his left leg and foot.  He also complained of 
increased pain in his back and that he had been treated at a 
VA pain center with injections.  Furthermore, the veteran 
reported that his neuropathy had developed after he had been 
prescribed the brace to wear for his left leg.  He added that 
he was now required to wear braces on both his right and left 
legs, and use a cane, to help stabilize his balance.  

In May 1999, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals).  With respect to his 
low back disorder, the veteran noted that he had to 
continuously wear a lumbosacral corset-type brace or risk 
losing his ability to stand.  The veteran also reported that 
his legs continuously hurt, and that his left leg spasmed a 
great deal and developed knots.  In addition, the veteran 
indicated that the symptoms in his left leg were different 
from those in his right leg.  Furthermore, the veteran 
questioned the adequacy of the VA medical examination in 
February 1999.  He contended that the examiner had conducted 
only a five- to ten-minute, cursory examination.   

Thereafter, in November 1999, the veteran testified before a 
Hearing Officer at the VARO in Pittsburgh.  He reported that 
he had experienced a foot drop problem prior to his back 
surgery in 1966, and as a result had fallen and injured his 
back, which resulted in the back surgery.  He testified that 
he was unable to lift his foot up or down, but that he 
manipulated it in a way that allowed him to have a normal 
gait.

The veteran indicated that the surgery had not corrected his 
foot drop problem. He was subsequently given a brace for his 
left leg in 1992 or 1993.  With respect to his low back, the 
veteran complained of chronic pain with radiation down his 
left leg.  He stated that he had problems with walking or 
sitting for long periods of time.  

At his personal hearing, the veteran submitted additional 
medical evidence in support of his claims.  A statement from 
Dr. Mangione, Director of the VAMC Pittsburgh Pain Clinic, 
and Assistant Professor of Anesthesiology at the University 
of Pittsburgh, dated in October 1999, noted that the veteran 
suffered from failed back syndrome, left S-1 joint 
dysfunction, peripheral neuropathy likely due to diabetes, 
epidural scarring, and foot drop.  Dr. Mangione additionally 
reported that the veteran was disabled due to a significant 
amount of chronic back and leg pain, as well as chronic foot 
drop.  He opined that the etiology of the veteran's foot drop 
either was due to his original injury or was a result of 
epidural scarring as a result of the back surgery.  

The veteran also submitted a medical report from Hira Khanna, 
M.D., dated in October 1999.  Dr. Khanna noted that the 
veteran's spinal movements were difficult to evaluate, 
because he was very unsteady.  The veteran was  noted to have 
a wide based floppy-type gait with bilateral foot drop.  Dr. 
Khanna's impression included scar tissue on the left side at 
L5-S1 interspace with residual left S-1 radiculopathy being 
entrapped in the scar tissue.  It was also noted that the 
veteran suffered from diabetic neuropathy in both upper and 
lower extremities.  Dr. Khanna also remarked that the veteran 
had reported a history of left foot drop after back surgery 
in 1966, as well as weakness in the plantar flexor, and that 
the remaining weakness in his lower extremities came later 
on.  Dr. Khanna opined that it was highly probable that the 
veteran's previous weakness of the foot may have been 
secondary to his herniated disc, but that the rest of the 
weakness in the veteran's quadriceps, plantar flexors, as 
well as right-sided foot drop, was secondary to diabetic 
neuropathy.  

Thereafter, the RO received VAMC Pittsburgh medical records, 
dated from February to May 2000.  A treatment record, dated 
in February 2000, noted that the veteran had back pain that 
was aggravated by increased standing or walking, and that the 
pain was relieved by sitting down.  A treatment record, dated 
in March 2000, noted that the veteran could walk on level 
ground at this own pace with his wheeled-walker.  However, 
intermittent shortness of breath stopped him.  Furthermore, 
it was noted that the veteran had tremendous low back pain 
and radicular symptoms, so it was hard to gauge what his true 
exercise tolerance was in relation to his shortness of 
breath.  

In August 2000, the veteran testified before the undersigned 
Member of the Board during a Videoconference Hearing.  The 
veteran reported that he experienced chronic pain in his 
back, with frequent radiculopathy and muscle spasms.  He also 
indicated that he used a walker, cane, a foot drop brace, and 
a transcutaneous electrical nerve stimulation (TENS) unit.  
He also reported that he fell quite frequently, due to his 
legs giving out, and he assumed his back was what caused the 
instability.  He stated that he first used a brace for his 
left foot sometime in 1990 or 1991.  The veteran also stated 
that he was diagnosed with diabetes in 1967.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2000).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet.App. 439 (1995) (en banc).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
contains, in pertinent part, the following new sections, to 
be codified in title 38, United States Code, with respect to 
the duty to assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Even without the well-grounded-claim 
requirement, a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Court of 
Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  

The veteran has contended that he suffers from bilateral foot 
drop as a result of his service-connected low back disorder.  
Following a review of the evidence of record, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.  

In reaching this conclusion, the Board is cognizant that the 
veteran testified during his personal hearing that he had 
fallen as a result of his foot drop in 1966, and subsequently 
underwent lumbosacral surgery that year.  The surgery 
reportedly did not correct the foot drop.  In reviewing the 
medical evidence of record, the Board notes that VA hospital 
summaries dated in 1966 and 1967, while noting the veteran's 
complaints of low back pain, did not reflect complaints or 
findings of foot drop.  In addition, VA examination reports 
in 1969 and 1972 also did not reflect complaints or findings 
of foot drop.  The veteran was noted to walk and stand on his 
toes normally, and his gait, carriage, and posture were noted 
as good, with no abnormal findings with respect to his feet.  

The Board has carefully reviewed the VA examination report in 
February 1999, as well as medical findings from Dr. Mangione 
and Dr. Khanna.  In this respect, the VA examiner opined that 
the veteran's foot drop was the result of diabetic 
neuropathy.  In reaching this conclusion, the examiner 
conducted an examination of the veteran and reviewed his 
claims file.  His opinion was based on a review and 
discussion of the veteran's medical history.  With respect to 
Dr. Mangione, he opined that the veteran's foot drop was 
related either to the veteran's original accident during 
service or epidermal scarring as a result of the veteran's 
back surgery.  In making this finding, Dr. Mangione did not 
discuss the evidence of record or provide any other basis for 
his conclusion.  His opinion lacked any clinical data or 
other rationale to support it.  See Bloom, supra.  
Furthermore, Dr. Mangione's statement that the veteran's foot 
drop was possibly related to epidermal scarring as a result 
of the veteran's back surgery conflicts with the veteran's 
testimony that his foot drop existed prior to the surgery.  

With respect to Dr. Khanna, he notes that the veteran 
reported a medical history of developing left foot drop after 
his back surgery in 1966, and that the rest of the weakness 
in his lower extremities came later on.  Again, the veteran's 
report to Dr. Khanna conflicts with testimony he gave during 
his personal hearing.  In any event, as for his opinion, Dr. 
Khanna reported that it was highly probable that the weakness 
in the veteran's left foot may have been secondary to his 
herniated disk.  Dr. Khanna noted, in addition, that further 
weakness in the veteran's lower extremities was due to 
diabetic neuropathy.  The Board is cognizant that 
Dr. Khanna's opinion, with respect to the left foot, is 
predicated upon a history related by the veteran, and can be 
no better than the facts alleged by him.  See Floyd v. Brown, 
9 Vet.App. 88, 98 (1996); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  
Furthermore, Dr. Khanna's use of the words "may have", 
result in his opinion being speculative in nature.  See 
Bostain v. West, 11 Vet.App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet.App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim).  See also Warren 
v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  

The Board has also considered recent VAMC Pittsburgh 
treatment records submitted to the RO.  In particular, as 
noted above, in October 1997, a rehabilitation clinic note 
reflected the veteran's report that he suffered left foot 
drop following his back injury in service.  A VA physician 
noted, in separate reports, that the veteran suffered from 
bilateral foot drop secondary to old radiculopathy and 
peripheral neuropathy, and from bilateral foot drop secondary 
to neuropathy.  As with the opinion of Dr. Khanna, the 
etiology of the foot drop is predicated on a history related 
by the veteran, and can be no better than the facts alleged 
by him.  No other competent medical evidence relates the 
veteran's bilateral foot drop to his service-connected low 
back disorder.  Furthermore, the Board also notes that there 
has been no evidence presented which reflects that the 
veteran's foot drop was aggravated by his service-connected 
low back disorder.  See Allen, supra.  

Thus, the Board finds, given the lack of medical evidence 
reflective of a bilateral foot drop prior to or immediately 
preceding the veteran's back surgery in 1966, the findings 
and opinion on VA examination, the lack of sufficient 
probative value in the medical opinions from Drs. Mangione 
and Khanna, as well as the lack of any other competent 
medical evidence reflecting that the veteran's bilateral foot 
drop was incurred in service, or is etiologically related to 
his service-connected low back disorder, the preponderance of 
the evidence is against the veteran's claims.  

While the Board does not doubt the sincerity of the veteran's 
contentions in this case, and his belief that he suffers from 
disabilities related to his service-connected low back 
disorder, the Board's decision must be based upon competent 
medical testimony or documentation.  Competent medical 
evidence has not been presented establishing that the 
veteran's bilateral foot drop is service-related, either on a 
direct basis or as secondary to his service-connected low 
back disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Furthermore, the veteran, as a lay person, is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral foot drop, on a direct basis or as 
secondary to his service-connected low back disability, 
regardless of the fact that he currently is not shown to be 
suffering from disabilities that may be service connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability, "resulted from a disease or injury which was 
incurred in service."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  


ORDER

1. Entitlement to service connection for a right foot drop is 
denied.  

2. Entitlement to service connection for a left foot drop is 
denied.  


REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454, 456 (1993); see also 38 C.F.R. § 3.326 
(2000).  

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
See the Veterans Claims Assistance Act of 2000, supra.  In 
addition, the Veterans Benefits Administration has issued 
Fast Letter 00-87 (Nov. 17, 2000), Fast Letter 00-92 (Dec. 
13, 2000), and Fast Letter 01-02 (Jan. 9, 2001), providing 
interim guidance for claims processing until such time as 
regulations implementing the new statute are in place.  

With respect to the veteran's increased rating claim for his 
low back disorder, the Board notes that the RO has assigned a 
40 percent evaluation in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293.  Under this Code, "Intervertebral disc 
syndrome", a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
sight of the diseased disc, with little intermittent relief.  

The U.S. Court of Appeals for Veterans Claims has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that Rating Schedule 
provisions based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45 (1998).  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
See also 38 C.F.R. § 4.10 and § 4.40 (2000).  

The Court has more recently reaffirmed its holding in DeLuca, 
holding, in an analogous case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

In a precedential decision, the VA General Counsel has held 
that a disability involving intervertebral disc syndrome must 
be evaluated under the criteria discussed in DeLuca.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997). 

In reviewing the evidence of record, the Board notes that the 
veteran suffers from lumbosacral pain.  In addition, he 
suffers from peripheral neuropathy as a result of diabetes 
mellitus.  As note above, in February 1998, the veteran 
reported increased back pain aggravated by standing or 
walking.  A treatment record in April 1998 reflected a 
finding that the veteran suffered from L5-S1 radiculopathy 
superimposed on diabetic neuropathy, plus probable left 
peroneal palsy.  The Board is cognizant that many of the 
criteria associated with a 60 percent rating for 
intervertebral disc syndrome are also symptoms of peripheral 
neuropathy.  In this respect, however, we are unsure as to 
which of the veteran's symptomatic complaints are due to his 
service-connected low back disorder, and which are due to his 
peripheral neuropathy.  

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10.  Furthermore, we 
are not competent to ascertain the degree to which a 
disability has manifested itself, or how much pain the 
veteran is experiencing, or any associated functional loss, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  In reviewing 
the medical evidence of record, we do not find that any of 
the VA examiners, in their evaluations of the veteran's low 
back disorder, discussed the applicable criteria as noted in 
DeLuca.  Furthermore, the medical evidence does not 
adequately discern which of the veteran's symptomatic 
complaints is associated with his low back disorder.  

Therefore, given the General Counsel's opinion and the 
veteran's current disc pathology, in addition to his 
symptomatic peripheral neuropathy, his contention that he 
suffers from increased pain and restricted activities as a 
result of his service-connected disability, and the need for 
consideration of the criteria emphasized in DeLuca, supra, 
the Board believes the veteran should undergo an additional 
medical examination to better assess his current level of 
disability with respect to his low back disorder.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
increased rating claim for his low back disorder is REMANDED 
to the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have 
treated the veteran for his low back 
disability since May 2000.  The RO 
should request that the veteran furnish 
signed authorizations for release to 
the VA of medical records in connection 
with each non-VA source identified.  
The RO should attempt to obtain any 
such treatment records, and any 
additional VA medical records not 
already on file which may exist, and 
incorporate them into the claims 
folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of his low back 
disorder.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the examiner 
should report on the level of the 
veteran's pain due to his low back 
disability, and the effect such pain 
has on his functional ability.  The 
examiner should also state the etiology 
of any pain, and whether such pain 
claimed by the veteran is supported by 
adequate pathology, or evidenced by 
visible behavior on motion or 
palpation.  Furthermore, the examiner 
should offer an opinion, if possible, 
as to whether the veteran's radiating 
pain, weakness, and instability in his 
lower extremities are due to peripheral 
neuropathy or to his service-connected 
low back disability.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim, 
with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished an 
SSOC concerning all evidence added to 
the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§§ 4.40.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



